DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 30, 2021.  Claims 1, 4, 6, 13, 15 have been amended. Claims 2-3, 12 and 14 have been cancelled.  Claim 16 has been added.  Claims 1, 4-11, 13 and 15-16 are pending in the application.

Response to Amendment
	Objection to Claim 1 has been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 112(b) of Claims 1, 4-11, 13 and 15-16 have been withdrawn in view of applicant’s amendments.  
Rejections under 35 USC § 112(b) of Claims 2-3, 12 and 14 have been withdrawn in view of cancellation of claims 2-3, 12 and 14. 
Rejections under 35 USC § 103 of Claims 2-3, 12 and 14 have been withdrawn in view of cancellation of claims 2-3, 12 and 14.  
Rejections under 35 USC § 103 of Claims 1, 4-11, 13 and 15-16 have been withdrawn in view of applicant’s amendments.  

Allowable Subject Matter
Claims 1, 4-11, 13 and 15-16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Doty et al. (US Pat. Pub. No. 2011/0253800)-which is considered the closest prior art of record, an aroma display (#10) for emitting scented air from a desired one of a plurality of aroma cartridges each having a scent source therein, comprising:
An aroma-cartridge-accommodating housing (#20) for accommodating said plurality of aroma cartridges (#38, #40) around a first axis (see figure 6 and paragraphs [0025]-[0027]); and
a cap (#22) attached to said aroma-cartridge-accommodating housing (#20) to cover said aroma-cartridge-accommodating housing (#20), having an opening (#48) through which the scented air is emitted (see figures 1-2 and 7-8, and 4 and paragraph [0029]); wherein
each of said plurality of aroma cartridges (#38, #40) has a housing with a hollow portion and a first surface (porous cylinders having different odorants), and a scent source (#42, #44) in the hollow portion, the housing  having an air-feeding inlet  (#62) for feeding air to said hollow portion, and a scent-emitting opening (#50, #52) for emitting scented air from said scent source (#42, #44) to the outside of the housing (#38) in response to increase of pressure in said hollow portion caused by the air fed from said air-feeding inlet (#62) (see figures 7-8 and paragraphs [0030]-[0031]), 
said aroma display (#10) further comprising:
an air-feeding mechanism (#56), for individually feeding air to said air-feeding inlet (#62) of said plurality of aroma cartridges (#38, #40) (see figure 7 and paragraphs [0030]-[0032]); wherein
said aroma-cartridge-accommodating housing (#20) includes a first cartridge-loading section allowing loading of a first group of aroma cartridges (#38) consisting of a first number of aroma cartridges and a second cartridge-loading section allowing loading of a second 
said first cartridge-loading section allows loading of the aroma cartridges (#38) of the first group such that a distance between geometrical center of each aroma cartridge of the first group and said first axis becomes a first distance (see figure 6 below); 
said second cartridge-loading section allows loading of the aroma cartridges of the second group such that a distance between the geometrical center of each aroma cartridge of the second group and said first axis becomes a second distance smaller than the first distance (see figure 6 below);
a plurality of tubes (#50, #52) respectively connecting said scent-emitting openings of said plurality of aroma cartridges (#38, #40) and said opening (#48) of said cap (#22) (see figure 8); and 
among said plurality of tubes (#50, #52) each said tubes of a first group corresponding to the aroma cartridges of said first group has first end in contact with said scent-emitting opening of the aroma cartridge and a second end opened in said opening of said cap (see figure 8). 


    PNG
    media_image1.png
    519
    650
    media_image1.png
    Greyscale

	The difference between Doty and the instant invention is that Doty fails to disclose: (1) said cap holds said tubes of said first group such that each of said second ends of said tubes of the first group is positioned on first circles on a plane perpendicular to said first axis.
Applicant discloses on paragraph 	[0021] of instant specification that: “Preferably, among the plurality of tubes, each of the tubes of a first group corresponding to the aroma cartridges of the first group has a first end in contact with the scent-emitting opening of the aroma cartridge and a second end opened in the opening of the cap. The cap holds the tubes of the first group such that each of the second ends of the tubes of the first group is positioned in a first circle on a plane perpendicular to the first axis.”
Applicant further discloses on paragraph [0044]-[0046] of instant specification that: “By way of example, at the scent-emitting opening of aroma cartridge 214, tube 314 is 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759